Per Curiam.
The plaintiff appeals from the trial court’s order imposing sanctions against her and requiring her to make weekly payments for child support and the sanctions. The plaintiff’s essential claim is that the court’s determination of her earning capacity was unsupported by the evidence. Our examination of the record indicates that there was ample evidence for the trial court to determine the plaintiff’s earning capacity. We will not retry the facts. Golfin v. Plymouth Industrial Development Corp. of Connecticut, Inc., 15 Conn. App. 804, 543 A.2d 287 (1988).
There is no error.